Citation Nr: 0007517	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.  

2.  Entitlement to an original compensable rating for lumbar 
spondylosis due to degenerative arthritis for the appeals 
period prior to February 7, 1994.  

3.  Entitlement to an original rating in excess of 10 percent 
for lumbar spondylosis due to degenerative arthritis.  



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to July 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1991 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  That 
determination granted service connection for lumbar 
spondylosis, perianal skin tags, tendonitis, right elbow, 
degenerative joint disease 1st metatarsal phalangeal joint, 
and left foot disability with noncompensable evaluation 
assignments.  The grant of service connection was effective 
the day following separation from service, August 1, 1990.

In that same decision, entitlement to service connection for 
hypertension, asthma, duodenal ulcer, indigestion, sinusitis, 
defective vision, concussion, cold, pneumonia, hay fever, and 
leg cramps was denied.  The veteran filed a timely notice of 
disagreement to the issues of entitlement to service 
connection for heart condition, duodenal ulcer, sinusitis, 
and asthma.  He also disagreed with the assigned evaluation 
for lumbar spondylosis.  

The veteran submitted a timely substantive appeal to the 
issues of entitlement to service connection for asthma and 
duodenal ulcer and entitlement to a compensable evaluation 
for lumbar spondylosis.  

In a June 1994 rating decision, service connection was 
granted for asthma.  The grant of service connection for 
asthma is considered a full grant of the benefit sought with 
regard to that issue.  Grantham v. Brown, 114 F.3d 1156 
(1997).  

Inasmuch as the veteran has not submitted a substantive 
appeal with regard to the issue of entitlement to service 
connection for sinusitis, and that issue has not been 
certified as being on appeal, the Board does not have 
jurisdiction of the issue.  38 U.S.C.A. § 7105 (West 1991); 
VAOPGCPREC 9-99 (1999).  

In his substantive appeal, the veteran appears to have raised 
the issue of entitlement to service connection for a dorsal 
spine disability.  This issue has not been adjudicated by the 
RO.  Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a duodenal ulcer.  

2.  The veteran's claim for service connection was received 
within one year of his separation from service.

3.  Beginning with a VA examination on October 11, 1990, the 
veteran's lumbar spondylosis due to degenerative arthritis 
has been shown to be productive of slight limitation of 
motion, and complaints of occasional discomfort; without more 
than mild lumbosacral strain; more than slight limitation of 
motion of the lumbosacral spine; or mild intervertebral disc 
disease.  

3.  Functional loss warranting more than a 10 percent 
evaluation has not been demonstrated. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
duodenal ulcer is not well grounded.  38 U.S.C.A. § 5107.

2.  The criteria for a 10 percent rating for lumbar 
spondylosis due to degenerative arthritis have been met, 
effective August 1, 1990.  38 U.S.C.A. §§ 1155, 5107, 
5110(b)(1) (West 1991); 38 C.F.R. § 4.72a, Diagnostic Codes 
5292, 5293, 5295 (1999).

3.  The criteria for a rating in excess of 10 percent for 
lumbar spondylosis due to degenerative arthritis have not 
been met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.72a, Diagnostic Codes 5292, 5293, 5295.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran's service medical records show that he was seen 
on a number of occasions for gastroenteritis from February 
1975 to December 1985.  There were no complaints or findings 
relative to a duodenal ulcer.  

The veteran was accorded a VA examination in October 1990.  
He reported that in 1980 he had vomited blood, had an upper 
gastrointestinal (GI) series and upper GI endoscopy, and a 
duodenal ulcer was diagnosed and treated.  He reported no 
further hematemesis or melena.  He reported that he 
experienced occasional heartburn and left upper quadrant pain 
that was relieved by Zantac and Gaviscon.  He also 
experienced occasional nausea.  He reported an upper 
gastrointestinal (GI) endoscopy eight years prior to the 
current examination that revealed scarring in the duodenum.  

On examination of the GI tract, there was no evidence of 
abdominal operations or injuries.  There were reports of 
excessive belching or abdominal bloating.  Bowel movements 
were once daily with regularity.  It was noted that he 
ingested medications that produced nausea and epigastric 
distress.  The diagnosis was "duodenal ulcer (by history)-
apparently no active duodenal ulcer has been demonstrated 
since 1980."

An upper GI series conducted in conjunction with the VA 
examination, revealed moderate reflux.  There was no evidence 
of hiatal hernia.  The gastric mucosal, duodenal bulb, 
duodenal C-loop was all within normal limits.  There was no 
ulceration seen.  The diagnosis was moderate reflux.  

The veteran was accorded a VA stomach examination in February 
1994.  The examiner reported that in 1984 the veteran 
experienced severe epigastric pain accompanied by nausea and 
vomiting.  He reported that an upper GI series revealed 
duodenal ulcer.  The veteran was placed on Tagamet and a 
bland diet and his symptoms improved.  In 1985, the veteran 
had a recurrence of epigastric pain and discomfort.  He had 
esophagogastric endoscopic examination which revealed 
duodenal ulcer.  He also experienced esophageal irritation.  
He was placed on a bland diet and Zantac was helpful. It was 
reported that the upper GI series had been repeated in 1990, 
and showed a duodenal ulcer.  In 1993, he again experienced 
epigastric pain with nausea and vomiting and radiation of 
pain from the epigastric area up under the sternum.

On examination, the veteran's abdomen was described as 
slightly obese, without masses, without tenderness, and 
without organomegaly.  There was no costovertebral angle 
tenderness.  There were no inguinal hernias present.  He 
reported periodic vomiting once a month.  There was no 
recurrent hematemesis.  He reported a radiating pain under 
his sternum, lasting approximately one day.  The diagnosis 
was stomach and duodenal ulcer- history of duodenal ulcer in 
service diagnosed on repeated upper gastrointestinal series, 
recent increase in reflux symptoms with pain under the 
sternum in spite of medication.  An upper GI series revealed 
a normal esophagus without evidence of diverticula, varices, 
or hiatal hernia.  A small amount of gastroesophageal reflux 
was noted.  The stomach was a normal size, shape, and 
position without evidence of filling defects or mucosal 
abnormalities.  The duodenal bulb filled well without 
evidence of ulceration or deformity.  The duodenal sweep was 
within normal limits.  The impression was mild 
gastroesophageal reflux, otherwise normal upper GI series.  


Analysis

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is provided for a disease or injury, 
incurred or aggravated in the line of duty during "active 
military, naval, or air service."  38 U.S.C.A. §§ 1110 1131 
(West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims, (Court) has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the instant case, service medical records show treatment 
for gastroenteritis and reported duodenal ulcer treatment.  
However, there is no competent evidence that the veteran 
currently has a duodenal ulcer.  The veteran has reported 
symptoms such as nausea and epigastric distress as residuals.  
However, competent medical evidence would be necessary to 
satisfy the Caluza requirement that there be a current 
disability.  Although it was reported that a 1990 GI series 
had revealed a duodenal ulcer, the reocord shows that post 
service upper GI series have been negative for duodenal 
ulcer.  An assessment based on an inacurate history supplied 
by the veteran is of no probative value.  See Boggs v. West, 
11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 
Vet.App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

In the absence of competent evidence of current disability, 
the claim for service connection for duodenal ulcer is not 
well grounded and must be denied.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Lumbar Spondylosis due to degenerative arthritis

Service medical records show that in a report of medical 
history completed for separation from service in June 1990, 
the veteran reported that he had or had had back pain, which 
was assessed as arthritis or rheumatism.  On examination for 
separation from service in June 1990, the veteran's spine was 
reportedly normal.

The veteran's claim for service connected compensation for a 
back disability was received in August 1990.

The veteran was accorded a VA  orthopedic examination on 
October 11, 1990.  The veteran again reported no post-service 
treatment for his back disability.  On examination, 
Trendelenburg tests were negative.  Range of motion was as 
follows: flexion was to 70 degrees, extension was to 10 
degrees, right and left bending was to 10 degrees, right and 
left rotation was to 10 degrees without pain or tenderness.  
The veteran could walk on his heels and toes, as well as knee 
bend.  The reflexes, strength, and sensation in the lower 
extremities were normal.  X-rays revealed very tiny early 
beginning marginal osteophytes visible in the lower lumber 
region, but the examiner could not designate this as a 
significant degree of spondylosis.  Accentuation of the 
concavity of the posterior aspect of the inferior articular 
surface of L5 was observed.  The diagnosis was lumbar 
spondylosis with calcification in the abdominal aorta.  

Medical records dated from August to November 1991 from Al 
Hammadi Hospital show that the veteran was seen and treated 
for acute back pain.  The diagnoses were acute thoracic 
lumbar spondylosis and compression fracture.  X-rays revealed 
wedge compression of D9, 10, 11, and 12 vertebrae with 
minimal left paravertebral swelling on the left side.  
Pedicles and disc spaces were normal.  Degenerative changes 
in the lumbar spine and generalized osteopenia were noted.  

VA outpatient treatment records dated in April 1993 show that 
the veteran was seen for complaints of low back pain.  On 
examination, his back was tender over the lumbar spine.  
There was muscle spasm.  There was also decreased forward and 
backward bending.  The diagnoses were lumbosacral sprain and 
degenerative joint disease.  

The veteran was accorded a VA joints examination in February 
1994.  On examination of the lumbosacral area, there was a 
slightly hyper extended lumbosacral curvature.  He was able 
to tilt the upper torso 30 degrees to left and 30 degrees to 
the right.  He was able to rotate the upper torso to 35 
degrees to the left and 35 degrees to the right.  He was able 
to flex the upper torso to 70 degrees with the vertical 
before prior to experiencing significant discomfort.  He 
could satisfactory heel and toe stand.  Reflexes to the knees 
and ankles were intact.  There was no sensory deficit noted 
to the lower extremities.  The impression was history of 
chronic lumbosacral discomfort with magnetic resonance 
imaging scan evidence of spondylosis secondary to 
degenerative arthritic change but without demonstrable 
surgical lesion with no objective findings of any specified 
lower extremity neuropathy.  X-rays showed some joint space 
narrowing at the level of T10-T11.  Normal alignment was 
maintained.  There was no spondylolisthesis present.  There 
was no spondylosis noted, but the interpretation was reported 
to be slightly hindered by retained barium.  

The veteran failed, without explanation, to report for a 
scheduled VA examination in October 1999.

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the affected joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's low back disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  A 10 
percent evaluation requires mild symptomatology.  A 20 
percent evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The low back disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999), which provides for a 10 
percent rating when there is characteristic pain on motion.  
A 20 percent evaluation is provided when there is lumbosacral 
strain with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion, in the standing 
position.  A 40 percent evaluation is provided for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation is assigned when there is slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation is 
assigned when there is moderate limitation of motion of the 
lumbar spine.  The maximum rating of 40 percent is assigned 
when the motion restriction of the spine is severe. 38 C.F.R. 
§ 4.71a, Code 5292.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The pertinent provisions of 38 C.F.R. § 3.655 (1999), provide 
as follows:

(a) General. When entitlement or 
continued entitlement to a benefit  
cannot be established or confirmed 
without a current VA examination or  
reexamination and a claimant, without 
good cause, fails to report for  such 
examination, or reexamination, action 
shall be taken in accordance  with 
paragraph (b) or (c) of this section as 
appropriate. Examples of  good cause 
include, but are not limited to, the 
illness or  hospitalization of the 
claimant, death of an immediate family 
member,  etc. For purposes of this 
section, the terms examination and  
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a  claimant fails to 
report for an examination scheduled in 
conjunction  with an original 
compensation claim, the claim shall be 
rated based on  the evidence of record. 
When the examination was scheduled in  
conjunction with any other original 
claim, a reopened claim for a  benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied. 


Analysis

Initially, the Board notes that the veteran failed without 
explanation to report for a scheduled examination necessary 
to evaluate his disability.  Since he has offered no 
explanation for his failure to report, the Board must 
conclude that the failure to report was without good cause.  
The examination was scheduled in conjunction with an original 
compensation claim.  See Grantham v. Brown, 114 F.3d 1156, 
1160-61 (Fed. Cir. 1997) (the evaluation of the disability is 
an element of an original claim for service connection); 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (question of 
proper original evaluation is an element of the original 
claim for compensation).  Accordingly, the veteran's claim 
must be rated on the basis of the evidence of record.  38 
C.F.R. § 3.655(b).

At that time, of the October 11, 1990 VA examination, the 
examiner did not report whether the veteran had limitation of 
motion, however, subsequent examinations have reported a 
somewhat greater range of motion in the back, thus the Board 
concludes that the veteran's disability was manifested by 
limited motion apparently attributable to lumbar spondylosis.  
Private outpatient treatment records dated in 1991, show that 
the veteran was seen with complaints of back pain.  In 
accordance with Diagnostic Code 5292, a 10 percent rating 
applies if the disorder is manifested by slight limitation of 
motion.  VA treatment records show that he had limitation of 
forward and backward bending.

The veteran's ability to bend over most of the way to 
parallel with the floor suggests no more than slight 
limitation of motion.  These records did not document any 
functional impairment that would warrant an evaluation in 
excess of 10 percent, nor did they report any of the criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Codes 5293 or 5295.  The October 1990 examination shows that 
the veteran had no loss of sensation, reflexes or other 
neurologic deficits indicative of disease at the site of a 
disease disc; nor did he have pain or tenderness indicative 
of functional impairment warranting more than a 10 percent 
evaluation.   

Under the provisions of 38 U.S.C.A. § 5110(b)(1), the 
effective date of an original award service connected 
compensation will be the day after separation from service, 
or the date entitlement arose, provided a claim is received 
within one year of service.  The veteran's claim for 
compensation was received within one year of service.  The 
Board concludes that an evaluation of 10 percent and no more 
is warranted for his back disability effective the day after 
his separation from service August 1, 1990.

The veteran was noted to have muscle spasm on VA outpatient 
treatment in April 1993.  This is one of the symptoms 
necessary for a 20 percent evaluation under Diagnostic Code 
5295.  However, the 20 percent evaluation also requires 
lateral loss of spinal motion, unilateral in a standing 
position.  Cf. Drosky v. Brown, 10 Vet. App. 251 (1997) 
(holding that when rating criteria are listed in the 
disjunctive, all criteria need not be shown).

The criteria in Diagnostic Code 5295 are not listed in the 
disjunctive, thus all listed elements for a 20 percent 
evaluation must be met before that evaluation can be awarded.  
At the time of the April 1993 evaluation, the veteran was 
noted to have decreased forward and backward bending, but no 
loss of lateral motion was reported.  There is no other 
evidence that the veteran met the criteria for an evaluation 
in excess of 10 percent at any time under Diagnostic Code 
5295.

Evaluations throughout the period since the grant of service 
connection have shown no loss of sensation, reflexes, or 
other neurologic symptoms that would warrant more than a 10 
percent evaluation under Diagnostic Code 5293.  

The February 1994 examination revealed range of motion 
findings more closely analogous to slight limitation of 
motion as opposed to moderate.  Thus, the veteran would not 
be entitled to a disability rating in excess of 10 percent 
under Diagnostic Code 5292, based upon these findings.  

The Board finds that there are no distinct periods when the 
veteran met or nearly approximated the criteria necessary for 
a rating in excess of 10 percent for lumbar spondylosis due 
to degenerative arthritis.  



ORDER

Service connection for duodenal ulcer is denied.  

A 10 percent rating for lumbar spondylosis due to 
degenerative arthritis is granted effective August 1, 1990.  

Entitlement to an original rating in excess of 10 percent for 
lumbar spondylosis due 
to degenerative arthritis is denied for any period since the 
effective date of the grant of service connection.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

